Order entered July 30, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00706-CV

              IN RE: THE COMMITMENT OF DONALD RAY MILLAR

                         On Appeal from the 196th District Court
                                  Hunt County, Texas
                              Trial Court Cause No. 84681

                                        ORDER
      Before the Court is the July 26, 2018 request of court reporter LaToya Young-Martinez

for an extension of time to file the reporter’s record. We GRANT the request and extend the

time to Monday, August 27, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE